Title: From George Washington to Edward Rutledge, 23 November 1789
From: Washington, George
To: Rutledge, Edward


          
            Dear Sir,
            New York Novr 23d 1789.
          
          I have been favoured with your letter of the 31st ultimo, and am very happy to learn that the appointments under the general Government have given so much satisfaction in your part of the Union. Added to the consciousness of having brought forward

such characters only to fill the several offices in the United States, as, from my own knowledge, or the strictest inquiries, I conceived would do justice to the public & honor to themselves, I have the happiness to find, so far as my information extends, that they are highly acceptable to the good people of this Country.
          Your brother’s acceptance of his appointment has given me much pleasure;—and I should have been glad if Major Pinckney could have found it compatible with his interest to hold the office of District Judge; however, I am persuaded the duties of that office will be ably and faithfully discharged by Mr Drayton whom I have appointed to fill it, in consequence of your warm recommendation of him, and the concurrent testimony given of his abilities and integrity by those Gentlemen who are acquainted with him, & who have spoken to me on the subject. I am, Dear Sir, with sentiments of affection & esteem Your most Obedt Humbe Servt.
        